Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 1 ofPage
                                                                          8   1 of 8




                                          UM TED STATES DISTRICT COURT
                                          SO UTH ERN DISTRIC T O F FLO RIDA

                                            Case N o.19-20141-CR -K IN G

   UNIYED STATESOF AM ERICA
   VS.

  VICTOR ROJAS,

                                           Defendant.


                                                   PLEA AGkEEMENT
         TheUnitedStatesAttorney'sOfficefortheSouthernDistrictofFloridaCthisOffice''land
                              '                              .
                      .


  VictorRojas(hereinafterréferredtèasthetEdefendant'')çnterintothefollowingagreement:
               1114deibndantagreestopleadguilty toCotmt1,whichchàrgçsllim wjth coqspirâcy to
                                  t
          '.              .       .                              .


  knowingly conduct fpancial transactions affecting foreign commerce, knowing tlie property
                .                     r                                       .



  involved in thermancialtro sactionsrepresentedtheproceedsofsom eform of'lnlawfulactivity,

  and knowing thatsuch kansaction wasdrsigned in whole and inpartto concealand disguise the

  nature,the locatipn,the source,the ownershipy.and the dontrolofthe proceeds ofthe specifed

  llnlawftzlactivity,inviolationofTitle18,UnitedStatesCode,Sections1956(h).
               Thedefendantisàw arethatthesentencewillbeimposed bytheCourtafterconsidering

  the advisory Federal Sentenc'ing Guideliney and Policy Statemeats (hereinaAer ltsentencing
  euidelines''). The defendantacknopledgesand understandsthatthe Coul'twillcompùte an
  advisory sentence under the Senteacing Guidelines and that the applicable guidelines willbe

  detennined bytheCouttrelying inpartontheresultsofapre-sentence investigationbytheCourt's

  probation oftke,which investigationFillcommenceaftertheguiltypleahasbeenentered. The
 'defendantisalso awarethat,tmdercertain circtunstances,the Courtnaay departfrom theadvisory
   .                                          -'             .                        y.-
                                                                                  ,
  sentencing guidelinerangethatithas computed,and may raise or'lowerthatadvisory sentenct
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 2 ofPage
                                                                          8   2 of 8



   lm derthe Sentencing Guidelines. Thedefqndantisfurtherawareaad tmderstandsthatthe Court

   isrequired to considerthe advisory guidelinerange determined uaderthe Sentencing Guidelineq,

   butisnotbound to impose a sentencewithin thatadvisory range;the Cotu'tisperm itted to tailor

   the ultim ate sentence in lightQfotherstatutory concerns,alld such sentence may beeithermore

   severe orlessseverethan thè Sentencing Guidelines'advisory rm ge. Knowing these facts,the

   defendantlmderstandsand acknowledgesthatthe Courthasthe authority to imposeany sentence
                                                              '-       .
       .                                          .


   withinanduptothestatutorymaximum auttlorizedby law fortheoffenseidentisedin paragraph
   1andthatthedefendantm ay notwithdraw thepleasplely asa resultoftllesentence im posed.

           3. The defendant glso tmderstands and acknowledges thatthe Court may impose a

   stamtory maximum term ofimprisonmentofup to twenty (20) years,followed by a term of
   supervised rqleaseofuptothree(3)years. lnadditiontoaterm ofimprisonmentandsupervised
               .




   release,tlze Courtrpay im poseafineofup to $250,000.00 and may orderfoffeiture.
           4. Thedefendantfurtherunderstandsand acknowledgesthat,in addition to any sentence

   imposedtmderparajràph4 oflhisagreement,aspecialassessmentintheamountof$100.00will
   beimposed onthedefendant. Thedefendmltagyeesthatany specialassessm entimposed shallbe

   paid atthetim eofsentencing. Ifadefendantisfinancial
                                                      lytmabletopaythespeçialassessment,
   the defendantagreesto presentevidendeto thisOffice and the Courtatthetim eofsentencing as'

   tothereasonsfortlkedefendant'sfailuietopay.
                   ThisOfticereservestherightto inform the Courtandthe probation offke ofallfacts

   pertinentto the sentencing process,including a1lrelevantinfo= ation concem ing the offenses
           .                                          .   2
                                                          .        .
   com mitted,whether charged or not,as wellas concerning the defendamt and the defendant's

   backgrotmd. Subjectonlytotheexpresstermsofany agreed-upon sentencihgrecommendations
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 3 ofPage
                                                                          8   3 of 8



        contained in thisagreem ent,thisOffice furtherreservestherightto rnakearly recommendation as

        to theqùality and quantity ofp lnishm ent.

               6. Tllis Officeagreesthatitwillrecom mend atsentencing thatthe Courtryduceby two

        levels the sentencing guideline levelapplicable to the defendant'soffense,pursuantto Section

        3E1.1(a)ofthe.sentencing Guidelines,based upqn thedefendrt'srecognition and affirmative
        and ti>ely acceptance ofpersonalresponsibility. Ifatthe time of sentencing the defendant's

        offense levelis determined to .be 16 or greater,this Office willfile a m otion requesting an

        additionaloneleveldecreasepursuantto Section 3E1.1(b)oftheSentencing Guidelines,stating
        thatthe defendanthasassisted authoritiesin theinvestigatlon orprosecution ofthedefendant's
    .
,                     .      j.                                        y
        ownmisconductbytlmelynotif/ngauthoritiesofthedefendantsintentiontoentérapleaof
        guilty, thereby perm itting the govem ment to avpid prepnring for'trial and pennitting the

        governmentand the Courtto allocate theirresources efficientlyy.T'his Office furtheragrees to

        recommendthattheDefendantbesentencedtoseventy(70)months'imprisonment. ThisOx ce,
        however,willnotbçrequiredtomakethesesentencingrecommendationsifthedefendant:(1)fails
        ov refuses to m ake a full, accurate an'd complete disclosure to the probation office of the

        circumstancessunotmdingtherelevantoffenseconduct;(2)isfotlndtohavemisrepresentedfacts
        tothegovernmentpriortoenteringintothispleaagreement;or(3)comaitsanymisconduqtaûer
        enteringintothispleaagreem ent,including butnotlim itedto committing astateorfederaloffense,

        violating any tenn of release, or making false statem ents or m isrepresentatio'ns '
                                                                                           to any

        governmentalentity oroffcial.

                      The United States and the defendant agree that, although not binding on the

        probgtiotyoffice orthe Court,they willjointly recommend thattlte Courtmakethe following
        fmdingsànd conclusionsastothesentenceto beimposed:
                                                     3
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 4 ofPage
                                                                          8   4 of 8



          a.     BaseOffenseLevel: ThatptlrsuanttoSection2S1.1(a)(2),theBaseOffenseLevel
   is 8 plus the nllm ber of offense levels from section 2B1.1 colresponding to the value of the

   latmdered ftmds. Based on a value oflalmdered funds in thiscase ofover$1,500,000 thereisa

   16-1eve1increaseto theoffenselevel,Section2B1.1(b)(1)(I),resultingin abaseoffenselevelof
   24.

                 Specifc Offense Characteristics: Thatpursuantto Section 2S1.1(b)(1)(A)and
   251.1(b)(1)(B)(i),the defendantknew orbelieved thatany 'ofthe laundered funds were the
   proceeds of,orwere intended to prom ote an offense involving the m m ufacture,importation,or

   distribution ofacontrolled substanceoralisted chem ical,increase by 6 levels.

                 M oney Laundering underSedion 1956: Thatpursuantto Sections2S1.1(a)(1),
   thqreiîaspecificoffensecharacteljstic2-leve1increasebecausetheDefendantisconvictedunder
   18 U.S.C .Section 1956.

          d.     Thepartiesàgreethatthe2-1evelenhancem entforoffensesinvolving sophisticated

   launderingtmdersection2j1.1m)(3)doesnotapplytotheDefendant.
          8.     TheGovernm entagreesthatthatDefendantsholzldreceiveatwo-leveldecreaseas

   a m inor participant in the crim inal açtivity, ptlrsuant to Section 38 1.2 of the Sentencing

   Guidelines. The Governm entspecifically agreesthatthe Defenëantm ay advocate for.agyeater

   rolereduction cjfà
                    'three-levelorfour-leveldecrease. The GovernrnentagreesthattheDefendant

   alsoremains9eçtoadvocatefor>downwardvmianceunder18U.S.C.j3553(4.
                 DefendantisaFazeth>tTitle18,United StatesCoèe,Section3742andTitle28,
   United StatesCode,Section 1291 afford theDefendantthe rightto appealthç sentence imposed

   inthiscase. Aclcnowledging tllis,in exchange forthetmdertnklngsmadeby theUnited Statesin

   thisplea agreement,Defendanthereby waivesallrights conferred hy Sections3742 and 1291to
                                                 4
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 5 ofPage
                                                                          8   5 of 8



      appealany sentenceimposed,including anyrestitution order,ortoappealthem nnnerin whichthe

      sentence w ésimposed,unlessthe sentence exceedsthe m aximuln pe= itted by stattzte oristhe

      resultofan upward departure and/oran upward variance from the advisory guideline range that

      theCourtestablishesatsentencing. Defendantfuftherlmderstanddthatnothing inthisagrçement
      shallaffectthe governm ent'srightand/or duty to'appealasset'forth in Title 18,United States

  .
      Cpde,Section 3742(1$ andTitle28,United StatesCode,Section 1291. However,iftheUnited
      StatesappealsDefendant'ssentencepursuantto Sections3742@)a'nd 1291,Defendmltshallbe
      released from the above waiver of appellate rights.'By signing this agreem ent, Defendant

      açknowledges thatDefendanthas discussed the appealwaiversetforth in thisagreementwith

      Defendr t'sattom ey.

             10. Defendantagreesthathe shallcooperate111# w1t11thisOfficeby:(a)providing
      trtzthfllland compleïe information and testimony,and producing documents,recordsand other

      evidence,when calledupon bythisOffice,whetherin interviews,before agràndjury,oraiany
      trialorotherCourtproceeding;(b)appeadngatsuchgrapdjuryproceedings,hearings,trials,and
      otherjudicialprpceedings,andatmeetings,asmayberequiredbythisOffce;and(c) ifrequested
      by this Office,working in atllmdercoverrole underthe supervision of,and in compliancewithj

      1aw enforcem entofficersand agents. ln addition,Defendantagreesthathe willn'otprotectany

      person orentitythrough falseinformation oromission,thathewillnotfalsely implicateanyperson

      orentity,and thathewillnotcom mitany furthercrim es.

             11.    This Office reserves the rightto evaluate the nature and extent of Defendant's

      cooperation andtomkkethatcooperation,orlackthereotlknéwntotheCourtatthetimepf
      sentencing. Ifinthesoleand tmreviewablejudgmentofthisOfficeDefendant'scooperationis
      ofstzch quality and sigrlizcanceto theinvestigation orprosecution ofOthercrim inalmattersasto
                                                   5
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 6 ofPage
                                                                          8   6 of 8



   warranttheCourt'sdownw ard departurefrom the advisory sentencingrangecalculatedunderthe

   Sentencing Guidelinesand/orany applicableminimllm m andatorysentence,thisOfficem ay m ake

   ap otion pèiorto sentencing ptlrsuantto Section 5K 1.1ofthe Sentençing Guidelinrsand/oyTitle

   18,United StatesCode,Section 3553($,orsubsequenttosentencingpursllnnttoRule35ofthe
   FederalRulesofCrim inalProcedure,inform ingtheCourtthatDefendm thasprovided substantial

   assistanceandrecommendingttiatDefendant'ssentencebereduced. Defendanttmderstandsand
   agrees,however,thatnothing in thisagreem entrzquirestllisOftketo fileany such m otions,and

   thatthisOffiçe's assessmentofthe quality and significance ofDefjndant'scooperation shallbe

   binding asitrelatestotheappropriatenessoftlzisOffice'sfilingornon-filingofam otiontoreduce

   sentence.

          12.    Defendanttmderstandsandacknowledgesthatthedourtistmderno obligationto
    rp ta motion forreduction ofsentence filed by this Office. In abdition,Defendantfurther
   understands and acknowledges that the Courtis tmder no obligation of any type to reduce

   Defendant'ssentencebecause ofDefendant'scooperation.

          13. The defendo t also agrees to assist this Oftke irl a1l proceedings, whether

   édminiskativeorjudicial,involving the forfeiture to the Urlited statesofa1lrights,title,and
   interest,regardlessoftheirnatureorform, in allassets,includingrealan.
                                       .                               dpersonalproperty,cash

   and other monetary instnunents, wherever located, wlzich the defendant or others to the
                                                    '                                  '

   defendant,s knowledge have acolmulated as a resultofillegalactivities. Such assistance will
                                                                                           .




   involvethedefendant'sagreementtotheentryof'
                                             anorderenjoiningthçtransferorencllmbrance
   ofassetsthatmay beidentified asbeingsubjectto forfeiture,gincludingbutnotlimitedtothose
   specific real and personal properties set forth in the forfeittzre counts of the indictment.

   Additionally,defendantagreestoidentifyasbeingsubjecttoforfeiturea1lsuchassets,andtoassist
                                                6
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 7 ofPage
                                                                          8   7 of 8


   in the trapsferofsuch property to the United Statesby delively to thisOffice upon thisOo ce's

   request, al1 necessary and appropriate docum entation with respect to said assets, including

   consentstoforfeiture,quitclaim deedsandanyandal1othirdoolmentsnecessarytodélivergooà
                .                                .     '



   and m arketable title to said property. The defendantalso agiees to imrnediately forfeitto the

   United Statesallofthe defendant'sright,titleand interestto any United StatesCurrency, which

   constimtes property subjectto forfeiture pursuant to Title 18,United States Code,Section
   982(a)(1).
                    Thetmdersigned AUSA fortheU .S. Attorney'sOffice fortheSouthem Districtof

   Floridaagreestorecomm end totheU.S. Attom ey fortheSouthernDistlictofFloridathattheU .S.

   Attorney providewritten approvalofaFederalRuleofCrim inalProceduzeRule20transferofthis

   criminalcaseto fheUnhçd StatesDistrictCourtforthe SouthernD istrictofNeW York.

          15. TheU.S.Attorney'sOfficefprthe Southem DistrictofFlorid:doesnotobjectto
   thesentçncepronouéced forthisoffensebeing run concurrenttoany sentencepronotmced in the

   offense charged in thelndictm entcaptioned United Statesv. Vict
                                                                 orRojas-Bascop
                                                                              'e,57 19Cr. 91
   intheUnited StatesDistrictCourtforthejouthernDiskictofNew'Yorkwhichwasreturnedbya
  grandjury thereinFebnzary 2019.




                                 (thisspaceintentionallyleftblnnk)




                                                                                                    2
Case 1:19-cr-20141-JLK
        Case 1:19-cr-00091-DLC
                        DocumentDocument
                                 62 Entered
                                         109-2
                                            on FLSD
                                                FiledDocket
                                                     09/19/21
                                                            01/27/2020
                                                                Page 8 ofPage
                                                                          8   8 of 8


          16.    This is the entire agreem ent and lm derstanding hetween this Office and the                         '




   defendant. Thereareno otheragreem ents, prom ises,reprèsentations,orunderstandings.


                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY


   oat
     e:l1/C,/9                           By:
                                                  TIM OT                         .ABRAHAH
                                                  ASSI                           UNITED STATES ATTORNEY
                                                                        .                '
                                                           >-   .



   Date:I0 -/: y ,    -
                                    ..
                                     x
                                     g .:
                                               ..---                                         .   .. .x.




                                                 X              .-              J:
                                                       T'M                       Ftik-
                                                                                     pty                  AXT
                                                                                                              '
                                                                                                              .



  u,2o-/è-/?
                                                       ,                    <        h

                                     By:
                                               'V      O JA         '
                                                                                 .                        .       .
                                                D FENDANT




                                                       8
